IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT STROUGO : CIVIL ACTION
v. : NO. 18-3635

LANNETT COMPANY, INC., et al.

Q_BLB

AND NOW, this 13th day of March 2019, upon considering Defendants’ Motion to dismiss
(ECF Doc. No. 48), Plaintiff Opposition (ECF Doc. No. 52), Defendants’ Reply (ECF Doc. No.
55), and for reasons in the accompanying Memorandum, it is ORDERED Defendants’ Motion
(ECF Doc. No. 48) is GRANTED in part and DENIED in part:

l. Plaintiffs may proceed into discovery on claims against all Defendants challenging
February 8, 2018 and May 9, 2018 statements describing Jerome Stevens’ then “significant” or
“large” shareholder interests in Lannett Company;

2. Defendants shall file an answer on this claim no later than March 27, 2019; and,

3. All other claims are dismissed.

 

KEA@§?Y, J.

